IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BYRON WHITE,                             §
                                          §
       Defendant Below,                   § No. 306, 2021
       Appellant,                         §
                                          § Court Below—Superior Court
       v.                                 § of the State of Delaware
                                          §
 STATE OF DELAWARE,                       § Cr. ID No. 1802004471 (K)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: April 4, 2022
                          Decided:   June 2, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                   ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated August 27, 2021, denying

the appellant’s first motion for postconviction relief as untimely. The appellant’s

conviction became final on October 24, 2018; he filed a motion for postconviction

relief in the Superior Court nearly three years later, on August 9, 2021. The appellant

has not pleaded any circumstances under Superior Court Criminal Rule 61(d)(2)(i)
or (d)(2)(ii) that overcome the procedural bar set forth in Rule 61(i)(1), nor does he

claim that the Superior Court lacked jurisdiction.1

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                              BY THE COURT:


                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




1
    DEL. SUPER. CT. CRIM. R. 61(i)(5).


                                          2